92 F.3d 1203
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CARNIVAL CRUISE LINES, INC., Hal Antillen, N.V., HalShipping Ltd., and Wind Surf Limited, Plaintiffs-Petitioners,v.The UNITED STATES, Defendant-Respondent.
Misc. No. 466.
United States Court of Appeals, Federal Circuit.
July 1, 1996.

Before ARCHER, Chief Judge, NIES, Senior Circuit Judge, and RADER, Circuit Judge.
ON PETITION FOR PERMISSION TO APPEAL
ARCHER, Chief Judge.

ORDER

1
Carnival Cruise Lines, Inc. et al. petition for permission to appeal the June 6, 1996 order certified by the Court of International Trade as one involving a controlling issue of law as to which there is substantial ground for difference of opinion and for which an immediate appeal may materially advance the ultimate termination of the litigation.  28 U.S.C. § 1292(d)(1).  The United States does not oppose the petition.


2
Carnival challenged the levying of a port use tax in the Court of International Trade.  As part of that challenge, Carnival argued that the entire Harbor Maintenance Tax, a portion of which was found unconstitutional in a different case presently on appeal to this court (United States Shoe Corp. v. United States, No. 96-1210), is unconstitutional because other provisions of the Harbor Maintenance Tax are not severable.  The Court of International Trade denied Carnival's motion for summary judgment on the severability argument.  The Court of International Trade sua sponte certified the order for permissive appeal.


3
Because  United States Shoe is presently on appeal to this court, we determine that permissive appeal is not warranted in the circumstances of this case.


4
Accordingly,

IT IS ORDERED THAT:

5
Carnival's petition for permission to appeal is denied.